Citation Nr: 1107246	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-46 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had beleaguered service from December 1941 until 
April 1942.  His status was "no casualty" from April 1942 until 
February 1945, and in May 1945.  The Veteran was missing from 
February 1945 until May 1945.  Between May 1945 and November 
1945, the Veteran had Regular Philippine Army Service, but was 
absent without leave (AWOL) during part of October 1945.  The 
appellant claims as the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision of June 1998 the RO denied a claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

2.  The evidence added to the record since June 1998, when viewed 
by itself or in context of the entire record, does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of the Veteran's 
death.


CONCLUSION OF LAW

The June 1998 rating decision denying service connection for the 
cause of the Veteran's death is final.  New and material evidence 
has not been received to reopen the claim to establish service 
connection for the cause of the Veteran's death.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the appellant in October 2008, 
thus meeting the requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in October 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  Under VCAA, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence.  Once a claim is reopened, VCAA 
provides that VA shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
Additionally, VA will give an individual attempting to reopen a 
finally decided claim assistance as outlined in 38 C.F.R. § 
3.159(c)(1), (2) and (3).  38 C.F.R. § 3.159(c) (2010).  These 
subparagraphs relate to records not in custody of a Federal 
department or agency, records in that are Federal custody, and 
obtaining records in compensation claims.

Here, records relating to the Veteran's service have been 
obtained and associated with the claims file, as have records of 
private and VA treatment.  In addition, the appellant's 
statements in support of the claim are also of record.  The Board 
has carefully considered such statements and concludes that no 
available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Application to Reopen

Service connection for the cause of the Veteran's death was 
previously addressed and denied in a rating decision of June 
1998.  The appellant was informed of the decision and of her 
right to appeal.  When a claimant fails to timely appeal an RO 
decision denying his claim for benefits, that decision becomes 
final and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006).  Except as provided by law, when a 
case or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the matter 
is ended, and no further review is afforded.

In this case, following the issuance of the June 1998 rating 
decision denying service connection, the appellant submitted a 
timely Notice of Disagreement in July 1999 and the RO issued a 
Statement of the Case in November 1999.  Following issuance of 
the Statement of the Case the appellant did not perfect her 
appeal with the submission of a timely sustentative appeal.  
Accordingly, the denial of June 1998 is final.  Pursuant to 30 
U.S.C.A. § 5108, however, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim is reopened and VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
appellant in developing the facts necessary for her claim has 
been satisfied.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the appellant has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

The Veteran died on July [redacted], 1997 of cardio respiratory arrest, 
with the antecedent cause being pneumonia.  At the time of his 
death, service connection had been established for residuals of 
gunshot and bayonet wound to the nose, traumatic maxillary 
sinusitis, epiphora of the left eye, bilateral stenosis of the 
nasal passages, posttraumatic stress disorder, and an abdominal 
scar.  The combined evaluation was 90 percent with a total rating 
effective in March 1990.

In the prior final decision of June 1998, the RO denied 
entitlement to service connection for the cause of the Veteran's 
death due to a lack of evidence either relating pneumonia to 
service, or showing that one of his service-connected 
disabilities was related to his death.

The evidence at the time of the prior denial included the 
appellant's claim, private and VA treatment records detailing the 
progress of his service-connected disabilities.  Treatment 
reports indicated diagnoses of sinusitis, including in August 
1990.  In June 1995, VA examination revealed that his lungs were 
clear to percussion and auscultation, but that scattered rales 
were noted throughout both lungs and both bases.  The examiner 
stated that x-ray imaging was needed to determine the cause of 
this, and it was either early congestive failure or secondary to 
chronic severe heavy smoking.  During his 1995 VA examination the 
Veteran reported that he had been a prisoner of war in the Bataan 
Death March.  The Veteran's July 1997 death certificate indicates 
that the immediate cause of death was cardio respiratory arrest 
and the antecedent cause was pneumonia.

In sum, the evidence showed that the Veteran had qualifying 
service, that he had sinus-related breathing symptomatology due 
to service, that he alleged to have been a prisoner of war, and 
that he died of cardio respiratory arrest caused by pneumonia.

Following denial of entitlement to service connection for the 
cause of the Veteran's death in June 1998, VA sent the appellant 
a letter informing her of the RO's denial and explaining her 
procedural and appellate rights.  The appellant appealed from the 
determination and a Supplemental Statement of the Case was 
issued.  However, as the appellant did not perfect her appeal, 
the rating decision became final.  38 U.S.C.A. § 7105 (2010).  In 
September 2008 an application to reopen the claim was submitted 
by the appellant.  The application was denied in a June 2009 
rating decision and the appellant appealed to the Board.

Since the last final denial in 1998, evidence added to the record 
includes statements by the appellant endorsing a connection 
between the cause of the Veteran's death and his service.  
Additionally, in July 1997 she endorsed that in 1990 the Veteran 
had gone to the United States to seek medical attention relating 
to frequent respiratory attacks and infections.  She stated that 
rales in the lungs had been noted in 1991 on VA treatment.  The 
appellant also submitted medical records showing that the Veteran 
had a cerebrovascular accident in September 1995.  A March 1997 
x-ray indicated progression of haziness in the lung suggestive of 
pneumonia.  An April 1997 electrocardiogram indicated sinus 
tachycardia with occasional uniform depolarizations.  In May 
1997, pneumonia was seen in both lungs and there was minimal left 
side pleural effusion.  A clinical abstract written July 1998 
stated that the Veteran had developed a cerebral infarction and 
hemorrhage in 1995 and had been bed-ridden ever since.  There had 
been pneumonia and a gastrointestinal bleed due to stress ulcers.  
He was hospitalized in April 1997 with pneumonia and discharged 
five weeks later.  The appellant also submitted several documents 
relating to her marriage to the Veteran, as well as statements 
averring to his prisoner of war status.

In total, evidence submitted since the last final denial includes 
the appellant's application to reopen her claim; records of 
medical treatment showing cerebral infarction and hemorrhage in 
1995 and pneumonia prior to his death in 1997 and, lay statements 
by the appellant averring to the Veteran's status as a former 
prisoner of war.

The Board has carefully considered the claimant's statements and 
determined that no new and material evidence has been added to 
the claim sufficient to warrant its reopening.  Specifically, the 
claim was previously denied for lack of evidence showing a 
relationship between service and the cause of his death; 
pneumonia.  The appellant's continued statements averring that 
sinusitis was related to pneumonia are duplicative of similar 
statements previously of record.  Furthermore, with regard to 
documents showing treatment of pneumonia in 1997, this is 
cumulative of evidence already of record as it was previously 
established that pneumonia was a factor in the cause of the 
Veteran's death.  Records relating to the appellant's marriage to 
the Veteran are not new and material as they do not relate to the 
principal deficiency of the appellant's claim.

With regard to the claimant's statements that the Veteran was a 
former prisoner of war, the Veteran himself had made such 
statement on the record at the time of the prior denial.  
Furthermore, an October 2008 administrative finding from the 
National Personnel Records Center indicated that the Veteran did 
not acquire prisoner of war status.  Thus, at the time of the 
prior denial and since that time, the record has continued to 
show that the Veteran was not a former prisoner of war, did not 
acquire status as such, and thus the presumptive provisions 
relating to former prisoners of war are not applicable.  38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2010).

In short, the claim was previously denied for a lack of evidence 
relating the Veteran's fatal cardio respiratory arrest and 
pneumonia to service.  Since that time no new evidence has been 
submitted to remedy this defect in the claim.  The Board notes 
that the added evidence provides a more inclusive history of the 
Veteran's health prior to death, to include a history of a 
gastro-intestinal bleed.  However, the fact remains that the 
cause of death was cardiopulmonary arrest due to pneumonia.  The 
added evidence does not change the material facts and does not 
suggest a relationship to service or a service-connected 
disability.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


